DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20100324839) in view of Karp (US 20100162825). 

Regarding claim 1, Martin discloses a system (see Title and Abstract: system) comprising: 
a device (see Abstract, Fig. 1 and paragraphs 0034-0035: pipeline 102 is a device); 
a monitoring unit (see Fig. 1 and paragraphs 0034-0035 and 0062) comprising: 
at least one actuator coupled to the device and configured to vibrate the device (see Fig. 1 and paragraphs 0034-0035: vibration generator 104); 
at least one sensor coupled to the device and configured to detect resonant frequencies of the device (see Fig. 1 and paragraphs 0026, 0034-0035, and 0040: vibration sensor 107 discusses determining resonant frequency of the pipeline from the vibrational response); and 
at least one processor coupled to the device and configured to process the resonant frequencies detected by the at least one sensor and assess a mechanical health of the device based on the detected resonant frequencies (see Fig. 1 and paragraphs 0026, 0034-0035, and 0039-0040: discloses determining a fault condition related to a change in the structural integrity of the pipeline based on the resonant frequency, i.e. a health assessment of the device based on the resonant frequency), wherein the monitoring unit is configured to automatically go into run mode at periodic intervals (see paragraph 0020-0021, 0041, 0054 and 0062: processing device configured to perform interval testing of the pipeline, i.e. go into run mode of testing at periodic intervals).

Martin does not expressly disclose wherein the at least one processor is a dedicated processor. 

Karp discloses a system for monitoring the health of a structure wherein the processor is a dedicated processor (see paragraph 0166). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin with the teachings of Karp, i.e. using a dedicated processor as a processing device, for the advantageous benefit of using an affordable processing unit that is dedicated to the sole purpose of the monitoring the structural health of the system. Using a dedicated processor is an affordable and focused, computing power of processor won’t be bogged down by other tasks, means for efficiently analyzing the structural health of the system. 

Regarding claim 13, Martin discloses a method for monitoring the mechanical health of a device (see Title and Abstract: method; and see Fig. 1 and paragraphs 0026, 0034-0035, and 0039-0040: discloses determining a fault condition related to a change in the structural integrity of the pipeline based on the resonant frequency, i.e. a health assessment of the device based on the resonant frequency), the method comprising:
activating at least one actuator configured to cause the device to vibrate (see Fig. 1 and paragraphs 0034-0035 and 0037: activating vibration generator using a drive signal);
detecting, via at least one sensor, resonant frequencies of the device (see Fig. 1 and paragraphs 0026, 0034-0035, and 0040: vibration sensor 107 discusses determining resonant frequency of the pipeline from the vibrational response); and
processing, via a processing resource, the resonant frequencies detected by the at least one sensor and determining, via the processing resource, the mechanical health of a device based on the detected resonant frequencies (see Fig. 1 and paragraphs 0026, 0034-0035, and 0039-0040: discloses determining, via processing device, a fault condition related to a change in the structural integrity of the pipeline based on the resonant frequency, i.e. a health assessment of the device based on the resonant frequency), 
wherein the processing resource coupled to the device (see paragraph 0034), and 
wherein the method is performed automatically at periodic intervals (see paragraph 0020-0021, 0041, 0054 and 0062: processing device configured to perform interval testing of the pipeline, i.e. go into run mode of testing at periodic intervals).

Martin does not expressly disclose wherein the processing resource is a dedicated processor. 

Karp discloses a system/method for monitoring the health of a structure wherein the processing resource is a dedicated processor (see paragraph 0166). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin with the teachings of Karp, i.e. using a dedicated processor as a processing device, for the advantageous benefit of using an affordable processing unit that is dedicated to the sole purpose of the monitoring the structural health of the system. Using a dedicated processor is an affordable and focused, computing power of processor won’t be bogged down by other tasks, means for efficiently analyzing the structural health of the system. 

Regarding claim 4, Martin, previously modified by Karp, further discloses wherein the monitoring unit further comprises a stimulation source configured to supply a stimulation signal to the at least one actuator (see paragraph 0037: processing device sends a drive signal/stimulation signal to vibration generator).

Regarding claim 14, Martin, previously modified by Karp, further discloses wherein activating the at least one actuator comprises providing a stimulation signal to the at least one actuator via a stimulation source (see paragraph 0037: processing device sends a drive signal/stimulation signal to vibration generator).

Regarding claim 5, Martin, previously modified by Karp, further discloses wherein the at least one actuator and the at least one sensor comprise a single unit (see paragraph 0035: components can be a unitary component affixed to a single location).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20100324839) in view of Karp (US 2010/0162825) and Gallo (US 2015/0168353). 

Regarding claim 6, Martin and Karp do not expressly disclose wherein the at least one actuator and the at least one sensor comprise a single piezoelectric transducer.

Gallo discloses wherein the at least one actuator and the at least one sensor comprise a single unit (see Abstract, paragraph 0025, and claim 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Karp with the teachings of Gallo, i.e. using a single piezoelectric transducer as the source and sensor, for the advantageous benefit of using a cost effective, space saving, conventional sensor in the art. 

Claims 7, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20100324839) in view of Karp (US 20100162825) and Werlink (US 20180001350). 

Regarding claim 7, Martin and Karp do not expressly disclose wherein the at least one dedicated processor is configured to apply an algorithm comparing the detected resonant frequencies of the device against a healthy fingerprint of the device to assess the mechanical health of the device, wherein the healthy fingerprint comprises resonant frequencies of the device when the device is free of mechanical defects.

Werlink discloses wherein the at least one processor is configured to apply an algorithm comparing the detected resonant frequencies of the device against a healthy fingerprint of the device to assess the mechanical health of the device, wherein the healthy fingerprint comprises resonant frequencies of the device when the device is free of mechanical defects (see paragraphs 0018, 0095-0096, 0099-0100, and 0121: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency, assesses the health of the structure based on changes to the frequency signature, i.e. healthy fingerprint, and provides a good vs damages software alert) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Karp with the teachings of Werlink, i.e. additionally evaluating changes in the structures natural/frequencies resonant frequencies, for the advantageous benefit of detecting any structural changes/damages that may have occurred to the structure being monitored. As taught in the prior art, changes to the natural frequency of a structure indicate a change to the physical properties of the structure. Once modified, the modification would result in the previously discussed dedicated processor of Martin in view of Karp performing the claimed limitation. 

Regarding claim 15, Martin and Karp do not expressly disclose wherein determining the presence or absence of a mechanical defect comprises applying, via the processing resource, an algorithm to compare the resonant frequencies of the device against a healthy fingerprint of the device, wherein the healthy fingerprint comprises resonant frequencies of the device when the device has no mechanical defects.

Werlink discloses wherein determining the presence or absence of a mechanical defect comprises applying, via the processing resource, an algorithm to compare the resonant frequencies of the device against a healthy fingerprint of the device, wherein the healthy fingerprint comprises resonant frequencies of the device when the device has no mechanical defects (see paragraphs 0018, 0095-0096, 0099-0100, and 0121: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency, assesses the health of the structure based on changes to the frequency signature, i.e. healthy fingerprint, and provides a good vs damages software alert). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Karp with the teachings of Werlink, i.e. additionally evaluating changes in the structures natural/frequencies resonant frequencies, for the advantageous benefit of detecting any structural changes/damages that may have occurred to the structure being monitored.  As taught in the prior art, changes to the natural frequency of a structure indicate a change to the physical properties of the structure. 

Regarding claim 16, Martin and Karp do not expressly disclose wherein the algorithm comprises comparing at least one of amplitude change, damping change, peak split, frequency shift and phase shift of the resonant frequencies of the device against a healthy fingerprint of the device.

Werlink discloses wherein the algorithm comprises comparing at least one of amplitude change, damping change, peak split, frequency shift and phase shift of the resonant frequencies of the device against a healthy fingerprint of the device (see paragraphs 0095-0096, 0099-0100, and 0121: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency, assesses the health of the structure based on changes to the frequency signature, i.e. healthy fingerprint, and provides a good vs damages software alert; see Abstract, Fig. 6, and paragraphs 0018 and 0121: compassion shows an amplitude change). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Karp with the teachings of Werlink, i.e. additionally evaluating changes in the structures natural/frequencies resonant frequencies, for the advantageous benefit of detecting any structural changes/damages that may have occurred to the structure being monitored.  As taught in the prior art, changes to the natural frequency of a structure indicate a change to the physical properties of the structure. 

Regarding claim 17, Martin and Karp do not expressly disclose retrieving the algorithm and the healthy fingerprint from a memory.

Werlink discloses retrieving the algorithm and the healthy fingerprint from a memory (see paragraphs 0095-0096, 0099-0101, and 0121: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency, assesses the health of the structure based on changes to the frequency signature, i.e. healthy fingerprint, and provides a good vs damages software alert). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Karp with the teachings of Werlink, i.e. additionally evaluating changes in the structures natural/frequencies resonant frequencies from previously recorded baseline signature, for the advantageous benefit of detecting any structural changes/damages that may have occurred to the structure being monitored.  

Regarding claim 20, Martin discloses a processor configured to automatically, at periodic intervals (see paragraph 0020-0021, 0041, 0054 and 0062: processing device configured to perform interval testing of the pipeline):
send a signal to activate at least one activator coupled to the device (see Fig. 1 and paragraphs 0034-0035 and 0037: activating vibration generator using a drive signal, vibration generated coupled to device/pipeline);
receive resonant frequencies of the device detected by at least one sensor (see Fig. 1 and paragraphs 0026, 0034-0035, and 0040: vibration sensor 107 discusses determining resonant frequency of the pipeline from the received vibrational response);
process the resonant frequencies of the device and assess the mechanical health of the device (see Fig. 1 and paragraphs 0026, 0034-0035, and 0039-0040: discloses determining, via processing device, a fault condition related to a change in the structural integrity of the pipeline based on the resonant frequency, i.e. a health assessment of the device based on the resonant frequency). 

Martin does not expressly disclose wherein the processor is a dedicated processor; 
a non-transitory computer readable medium for storing instruction code, which, when executed by the processor coupled to a device, cause the processor to perform the instructions, the instruction further including, 
retrieving an algorithm and a healthy fingerprint of the device from a memory; and
assessing the mechanical health of the device by applying the algorithm.

Karp discloses a system/method for monitoring the health of a structure wherein the processor is a dedicated processor (see paragraph 0166). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin with the teachings of Karp, i.e. using a dedicated processor as a processing device, for the advantageous benefit of using an affordable processing unit that is dedicated to the sole purpose of the monitoring the structural health of the system. Using a dedicated processor is an affordable and focused, computing power of processor won’t be bogged down by other tasks, means for efficiently analyzing the structural health of the system. 

Martin and Karp do not expressly disclose a non-transitory computer readable medium for storing instruction code, which, when executed by the processor coupled to a device, cause the processor to perform the instructions, the instruction further including, 
retrieving an algorithm and a healthy fingerprint of the device from a memory; and
assessing the mechanical health of the device by applying the algorithm.

Werlink discloses disclose a non-transitory computer readable medium for storing instruction code, which, when executed by the processor coupled to a device, cause the processor to perform the instructions (see paragraphs 0064, 0067 and 0093-0094), the instruction further including, 
retrieving an algorithm and a healthy fingerprint of the device from a memory (see paragraphs 0018, 0095-0096, 0099-0100, and 0121: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency, assesses the health of the structure based on changes to the frequency signature, i.e. healthy fingerprint, and provides a good vs damages software alert); and
assessing the mechanical health of the device by applying the algorithm (see paragraphs 0018, 0095-0096, 0099-0100, and 0121: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency, assesses the health of the structure based on changes to the frequency signature, i.e. healthy fingerprint, and provides a good vs damages software alert). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Karp with the teachings of Werlink, i.e. using a memory to store executable instruction for the processor and comparing measured to a healthy fingerprint, for the advantageous benefit of using conventional components to program a processor to implement desired functions as well as using a baseline fingerprint as a template for detecting any changes to the structure. 

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20100324839) in view of Karp (US 20100162825), Werlink (US 20180001350) and Wheeler (US 2020/0132567). 

Regarding claim 8, Martin, Karp, and Werlink do not expressly disclose wherein the algorithm produces a pass-fail result.

Wheeler disclose a testing system that includes an algorithm produces a pass-fail result (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Karp and Werlink with the teachings of Wheeler, i.e. producing a pass/fail results, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy.  

Regarding claim 9, Martin, Karp, and Werlink do not expressly disclose wherein the monitoring unit further comprising a display device configured to display the pass-fail result.
Wheeler disclose a testing system wherein the monitoring unit further comprising a display device configured to display the pass-fail result (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Karp and Werlink with the teachings of Wheeler, i.e. producing and displaying a pass/fail result, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy.  

Regarding claim 18, Martin, Karp, and Werlink do not expressly disclose wherein the algorithm produces a pass-fail result.

Wheeler disclose a testing system that includes an algorithm produces a pass-fail result (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Karp and Werlink with the teachings of Wheeler, i.e. producing a pass/fail results, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy.  

Regarding claim 19, Martin, Karp, and Werlink do not expressly disclose displaying the pass-fail result on a display device.

Wheeler disclose a testing system wherein the monitoring unit/method that comprises displaying the pass-fail result on a display device (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Karp and Werlink with the teachings of Wheeler, i.e. producing and displaying a pass/fail result, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20100324839) in view of Karp (US 20100162825) and Inagaki (US 2015/0256943). 

Regarding claim 11, Martin, Karp, and Werlink do not expressly disclose wherein the monitoring unit is further configured to go into run mode when commanded by an input.

Inagaki discloses a measurement unit wherein a measurement unit is configured to go into run mode when commanded by an input (see paragraphs 0110 and 0128). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Karp and Werlink with the teachings of Inajaki, i.e. having a start command that will start the test, for the advantageous benefit of allowing one to initiate a the structural test upon command. 
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20100324839) in view of Karp (US 20100162825) and Weldon (US 2007/0006652). 

Regarding claim 12, Martin, Karp, and Werlink do not expressly disclose wherein the locations of the at least one actuator and the at least one sensor are optimized for obtaining the resonant frequencies of the device.

Weldon discloses wherein the locations of the at least one actuator and the at least one sensor are optimized for obtaining vibrational data, including resonance frequency of a structure (see Abstract and paragraphs 0031 and 0068-0069). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin in view of Karp and Werlink with the teachings of Weldon, i.e. optimizing the placement of the sensors and actuators, for the advantageous benefit of increasing the sensitivity and accuracy of the structural health evaluations. Once modified, optimizing sensor placement, the modification would result in optimizing at least one sensor for obtaining the resonant frequencies of the device that was previously discussed above. 

Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection as Blais is not relied upon to meet the limitations of the newly presented claim amendments, see Claim Rejections - 35 USC § 103.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bellotti (US 2017/0074830) discloses non-destructive testing that includes comparing a resonant frequency to a threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865